Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This Office Action is in response to the Notice of Withdrawal from issue filed on 03/19/2021.
Claims 1-20 have been examined and are pending in this application.
Applicant is advised that the Notice of Allowance mailed 11/19/2020 is vacated.  If the issue fee has already been paid, applicant may request a refund or request that the fee be credited to a deposit account.  However, applicant may wait until the application is either found allowable or held abandoned.  If allowed, upon receipt of a new Notice of Allowance, applicant may request that the previously submitted issue fee be applied.  If abandoned, applicant may request refund or credit to a specified Deposit Account.
Prosecution on the merits of this application is reopened on claims 1-20 considered unpatentable for the reasons indicated below:

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1-4, 6-14 and 16-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 requires a “QLS function” that generates a “QLS code” and an “independent QLS code”.  This subject matter lacks adequate written description in the Specification for at least the following reasons.
 	MPEP 2163(II)(A) provides:
“[I]ssues of adequate written description may arise even for original claims, for example, when an aspect of the claimed invention has not been described with sufficient particularity such that one skilled in the art would recognize that the applicant had possession of the claimed invention at the time of filing. The claimed invention as a whole may not be adequately described if the claims require an essential or critical feature which is not adequately described in the specification and which is not conventional or known in the art.”
First, the claim term “Quantum Level Security” is not conventional or known in the art.  Although Patent and NPL searching will confirm this finding, the Specification makes it explicitly clear: 
“The term ‘QLS’ is a working name and may be subject to change based largely on trademark and copyright considerations.”  Spec., p. 7.
 
Further, “QLS” is an essential or critical feature to the claimed invention. 
“QLS relationships, functions, protocols, enabling information and practices, encryption key practices, standard practices and basic implementation are each individually and separately the essentials of the patent (Items 1 to 5 below).”  Spec., p. 17
 
See also the independent claim language, e.g., claim 1 which requires comparing a “the QLS code and the independent QLS code” in order to establish a connection, where the “QLS code” and “independent QLS code” are generated by a “QLS function”.
 
Since the term “QLS” “may be subject to change based largely on trademark and copyright considerations” and since the term is not conventional or known in the art, the level of ordinary skill in the art would not have permitted the ordinary artisan to immediately envisage the claimed product.  See MPEP 2163(I)(A).
 
Therefore the term “QLS function” that generates a “QLS code” and “independent QLS code” is an essential or critical feature which is not conventional or known in the art.
 	
However, the Specification does not adequately describe a “QLS function” with sufficient particularity such that one skilled in the art would recognize that the applicant had possession of the claimed invention at the time of filing. 
 
Instead, there are numerous descriptions of the alleged advantages but there is no described or art-recognized correlation between the disclosed advantage and the structure(s) responsible for the function.  See MPEP 2163(I)(A).  For example:
“Further, “QLS” may also provide safer and faster data transmission.  Spec., p. 7-8.
“Further, “QLS” works even if accurate, current logon information from hacking, phishing, or the dark web is used, and even if MAC address, IP address, and computer name have been compromised and emulated.”  Id., p. 8.
“Further, the present disclosure may prevent the Russian from hacking into the Democratic National Committee.”  Id., p. 8.
“But, if you are worried about someone unknown someone, somewhere getting, your information on the dark web, and then installing malicious software or getting your personal information.  It’s going to get exponentially more difficult (if not impossible) for them to do that.”  Id., p. 12, sic.
“The methodology used to coordinate independent devices inherently establishes a protocol that restricts access to specific pre-authorized devices and relationships.  The methodology, “QLS Authentication” is independent of, yet compatible with, standard logon processes and encryption protocols.”  Spec., p. 15.
“All QLS protocols can operate within an SSL/TLS environment with minimal delay and exponential increases in security.”  Spec., p. 17.
 
Each of the examples above asserts advantages of “QLS” and thus the claimed “QLS codes” and “QLS function,” but does not describe or there is no art-recognized correlation between the disclosed advantage and the structure responsible for the function.
 
Looking further, the description of “QLS functions” in the section “Function requirements” at Spec., p. 20-21, discloses:
“1, Functions must be able to generate identical encryption keys on multiple devices.  If used repeatedly, they must generate different encryption keys each time they are used.”  Spec., p. 20
There is no adequate written description of a “QLS function” having this property where it must generate identical encryption keys on multiple devices, and if used repeatedly must generate different encryption keys each time it is used, as described at Spec., p. 20.  
As would be understood by persons of skill in the art, the disclosure of a function that generates different keys each time it is used is a function that generates different keys when it is used on different devices since it is used once on a first device and once more on another device (i.e., two different uses, thus two different keys). Yet without describing the technical means by which it operates, the “QLS function” must generate identical keys on multiple devices, else it is not a “QLS function”.
 
In the section “Function Utility Analysis” at Spec., p. 21-22, there are incomplete descriptions of hypothetical “QLS functions” such as “AA” or “BA” or “DDD”.  The most detailed description:
“Some QLS function “AA” might use a random number generator. The enabling information might include a value for the parameter “time”.  “Time” being the time at which the client generated the encryption key. The time though, would have been manipulated by function “AA” before it was used.  The manipulation might be: add to the time, a number of seconds calculated as … the ‘square root of the date mod 60’.”  Spec., p. 21
“And, all the above is just one parameter.  QLS function use multiple parameters.  The majority of which are NOT transmitted with the enabling information; but secured by other means.” Spec., p. 21.
Notice there is no technical description to explain how “Some QLS function ‘AA’” meets the requirement that it generates an identical encryption key on multiple devices and different encryption keys each time it is used.  There is no description how ‘AA’ will be used by a different device to generate an identical key.  Further, when a different device uses function ‘AA,’ it must generate a different key otherwise ‘AA’ is not a “QLS function”.
Based on the detailed disclosure, especially Spec., p. 19-22, a person of ordinary skill would understand “Some QLS function ‘AA’” to be insufficient to implement the invention of claim 1 requiring a “QLS function” that generates a “QLS code” and “independent QLS code”
 
Further consider MPEP 2163(II)(3)(a), “possession may be shown be describing an actual reduction to practice of the claimed invention,” however this application does not describe an actual reduction to practice. There is no description of a physical embodiment or working computer program which includes all limitations of the claim.  There is no reasonably detailed flowchart, algorithm, or any other description of a process for a “QLS function” to generate a “QLS code”.  There are no examples of “QLS codes” in this Application.
 
Further consider MPEP 2163(II)(3)(a), “Possession may also be shown by a clear depiction of the invention in detailed drawings or in structural chemical formulas which permit a person skilled in the art to clearly recognize that applicant had possession of the claimed invention,” however, this application contains no drawings or flowcharts showing a “QLS function” or “QLS code”. 
 
Further consider MPEP 2163(II)(3)(a), “An applicant may also show that an invention is complete by disclosure of sufficiently detailed, relevant identifying characteristics which provide evidence that applicant was in possession of the claimed invention, i.e., complete or partial structure, other physical and/or chemical properties, functional characteristics when coupled with a known or disclosed correlation between function and structure, or some combination of such characteristics.” 
However, this application does not directly describe any working examples of the invention.  Instead the Specification lists requirements “QLS functions” but does not provide any complete examples or descriptions such a function discovered by Applicant.  Instead, there are incomplete descriptions of hypothetical “QLS functions” which are insufficient to meet the claim language.
Although it may be possible to describe a function by its output, this Application provides no examples of a “QLS code” and omits any description of its structure.  The Specification therefore does not describe a “QLS function” by its resultant “QLS code”. 
 
For at least these reasons, the “QLS function” that generates a “QLS code” and “independent QLS code” recited by claim 1 was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Independent claim 11 similarly recites a “QLS function” that generates a “QLS code” and “independent QLS code” and is rejected for the same reasons given for claim 1.
Dependent claims 2-4, 6-10, 12-14, and 16-20 inherit the deficiencies of their respective independent claims and are rejected for the same rationale.


Claims 1-4, 6-14 and 16-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Claim 1 requires a “QLS function” that generates a “QLS code” and an “independent QLS code”.  The specification does not provide enabling disclosure for this subject matter.
MPEP 2164.01 provides:
“Any analysis of whether a particular claim is supported by the disclosure in an application requires a determination of whether that disclosure, when filed, contained sufficient information regarding the subject matter of the claims as to enable one skilled in the pertinent art to make and use the claimed invention. […] "The test of enablement is whether one reasonably skilled in the art could make or use the invention from the disclosures in the patent coupled with information known in the art without undue experimentation."). A patent need not teach, and preferably omits, what is well known in the art.”
There are many factors to be considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is "undue." See MPEP 2164.01(a).  These factors include, but are not limited to:
(B) The nature of the invention
This invention pertains to “QLS” which provides communication security (Spec., p. 7-8) using “special QLS functions and parameters to independently generate identical QLS encryption keys” (Spec., p. 8).  “Further, any unauthorized computers do not include the correct QLS functions and parameters that are necessary to generate a valid encryption key. Further, the unauthorized computers may never decode the message, and cannot gain access” (Spec., p. 9).  “‘QLS functions’ also define the information needed to provide values for the generation of encryption keys by the specified algorithm(s).” (Spec., p. 16).   Therefore, a person cannot make and use the invention without at least one “QLS function”.
 
(C) The state of the prior art
“Quantum Key Distribution” is known to persons of ordinary skill in the art, however:
“QLS does not deal with quantum states or quantum communications.  QLS is about elevating security in what [cited prior art] Hughes dismissively calls (but still uses) ‘conventional communications.’ The underlying method of QLS is the concept of independent generation of identical encryption keys on multiple devices.  QLS uses this underlying concept to realize numerous benefits that have absolutely nothing to do with quantum manipulations.  This is the concept that we seek to have patent protected.”  App. Rem., 11/5/2020, p. 7.
Applicant is in the best position to characterize their own work. 
Since the claimed “QLS function” can achieve “independent generation of identical encryption keys on multiple devices” and has “absolutely nothing to do with quantum manipulations,” the claimed subject matter relies on scientific principles unknown to the prior art.  That is, without “quantum manipulations” expressly disavowed by Applicant, the described “QLS function” described at Spec., p. 20 would be apparently impossible to make and use.  There are apparently no known “QLS functions” in the prior art, and the mechanism by which “QLS functions” operate is also unknown in the prior art.
 
(F) The amount of direction provided by the inventor
The claims are separately rejected under § 112(a) for lack of written description of the same features.  The essential “QLS function” is not described in sufficient detail to convey that Applicant had the claimed invention in their possession.  The Application does not fully describe any “QLS function”.
 
(G) The existence of working examples
The Application does not include working examples. There are incomplete descriptions of hypothetical “QLS functions,” but they are insufficient to make and use the claimed invention.  Spec., p. 21-22.  The given examples are insufficient to make and use the claimed invention.
 
(H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure
The specific nature of the “QLS function” and “QLS code” are unknown, however:
“But, if you are worried about someone unknown someone, somewhere getting, your information on the dark web, and then installing malicious software or getting your personal information.  It’s going to get exponentially more difficult (if not impossible) for them to do that.”  Id., p. 12, sic.
“So their super/quantum computer is super-fast and can try 10, being 73 zeroes) different encryption keys in a fraction of a second.  Well, they still have obstacles.  1) Depending on QLS options selected, data may be double encrypted. They’ll have a problem figuring out when they got the initial encryption correct.”  Spec., p. 22
Based on the disclosure, it would be nearly impossible to find the correct “QLS code” and/or “QLS function” necessary to make and use the invention by experimentation.
 
In view of at least these factors, a person of ordinary skill in the art could NOT make or use the invention from the disclosures in the patent coupled with information known in the art without undue experimentation.  Therefore claim 1 recites subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Independent claim 11 similarly recites a “QLS function” that generates a “QLS code” and “independent QLS code” and is rejected for the same reasons given for claim 1.
Dependent claims 2-4, 6-10, 12-14, and 16-20 inherit the deficiencies of their respective independent claims and are rejected for the same rationale.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4, 6-14 and 16-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
MPEP 2173.01 provides:
A fundamental principle contained in 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph is that applicants are their own lexicographers. They can define in the claims what the inventor or a joint inventor regards as the invention essentially in whatever terms they choose so long as any special meaning assigned to a term is clearly set forth in the specification. 
 
First, Applicant has acted as their own lexicographer by creating the term “Quantum Level Security” or “QLS”:
“The term “QLS” is a working name and may be subject to change based largely on trademark and copyright considerations.”  Spec., p. 7
However, the Specification does not clearly set forth any definition for the term “QLS function”.  Instead, the “QLS Functions” section of the Specification asserts features and advantages of “QLS functions” without actually defining the term.
The Specification teaches “These functions operate on the parameters identified in other levels.  The manipulations may be mathematical, algorithmic, algebraic, random functions, pseudo random function, string functions, modulus, Quantum mechanics, FFT, … etc.”  Spec., p. 13.  However, this list of mathematical vocabulary fails to define the term “QLS function”.
 
            	The other section of the Specification titled “QLS FUNCTIONS” broadly teaches:
“QLS FUNCTIONS are infinitely variable complex functions that use certain parameters and manipulations (the specific parameters and manipulations being unique to each function) in order to generate identical encryption keys on multiple devices without transmitting encryption keys over a network or the internet.”  Spec., p. 19.
However, this still does not define the term “QLS function”.  It is impossible to determine whether a prior art function is or is not a “QLS function” because there is no clear definition for the term.  There is no description how a “QLS function” is able to “generate identical encryption keys on multiple devices”. 
 
The Specification teaches that [QLS] “Functions must be able to generate identical encryption keys on multiple devices. If used repeatedly, they must generate different encryption keys each time they are used.”  Spec., p. 20. 
As would be understood by persons of skill in the art, the disclosure of a function that generates different keys each time it is used is a function that generates different keys when it is used on different devices since it is used once on a first device and once more on another device (i.e., two different uses, thus two different keys). Yet without describing the technical means by which it operates, the “QLS function” must generate identical keys on multiple devices, else it is not a “QLS function”.  Accordingly, this disclosure fails to clearly define the term “QLS function”.
 
In sum, the Specification fails to set forth a clear definition for the term “QLS function”.  The Application as a whole would NOT lead a person of ordinary skill to understand the metes and bounds of a “QLS function” because there is no reasonably detailed description how a “QLS function” can generate identical keys on multiple devices and also generate different keys each time it is used.  Thus the related claim scope is vague and indefinite because there is no clear definition for the claim terminology “QLS function”.
Independent claim 11 similarly recites a “QLS function” that generates a “QLS code” and “independent QLS code” and is rejected for the same reasons given for claim 1.
Dependent claims 2-4, 6-10, 12-14, and 16-20 inherit the deficiencies of their respective independent claims and are rejected for the same rationale.

Allowable Subject Matter
Claims 1-4, 6-14 and 16-20 contain allowable subject matter, however, as allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a). 
The examiner notes that once applicant overcomes the 112 rejection, the claims can pass to issue.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YONAS A BAYOU whose telephone number is (571)272-7610.  The examiner can normally be reached on Monday-Friday 7AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Zand can be reached on 571-272-3811.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YONAS A BAYOU/Primary Examiner, Art Unit 2434                                                                                                                                                                                                        03/23/2021